Citation Nr: 0420856	
Decision Date: 07/30/04    Archive Date: 08/05/04

DOCKET NO.  00-20 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected instability of the left ankle with anterior 
talofibular ligament tear with history of chip fracture 
(hereinafter left ankle disability), currently evaluated as 
30 percent disabling.  

2.  Entitlement to service connection for a right ankle 
disability, to include as secondary to the service-connected 
left ankle disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from April 1976 to October 
1978.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.  Thereafter, jurisdiction over the  veteran's 
claims folder was transferred to the RO in Baltimore, 
Maryland.

Procedural history 

Service connection was granted for a left ankle disability in 
April 1990. 

In a January 2000 rating decision, the RO denied the 
veteran's claim of entitlement to a disability rating in 
excess of the then-assigned 20 percent for the service-
connected left ankle disability.  In May 2000, the rating was 
increased to 30 percent.  On May 26, 2000, prior to his 
receipt of the letter advising him of the May 2000 decision 
(mailed June 6, 2000), the veteran filed a notice of 
disagreement as to the January 2000 rating decision.  A 
Statement of the Case (SOC) was issued in September 2000.  
The veteran perfected his appeal by way of a substantive 
appeal (VA Form 9) received later that month wherein he 
contended that his left ankle disability warrants a 40 
percent rating.  

It is clear that, notwithstanding the increase in the 
assigned rating, the veteran still wishes to appeal.  See AB 
v. Brown, 6 Vet. App. 35 (1993) [applicable law mandates that 
it will generally be presumed that the maximum benefit 
allowed by law and regulation is sought, and it follows that 
a claim remains in controversy where less than the maximum 
benefit available is awarded].

In an August 2000 rating decision, the RO denied entitlement 
to service connection for a right ankle disability, to 
include as secondary to the service-connected left ankle 
disability.  A notice of disagreement was received in 
September 2000 and a SOC was issued later that month.  The 
veteran perfected his appeal by way of VA Form 9 received in 
September 2000.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

Issues not on appeal

The January 2000 rating decision, in addition to denying the 
two claims listed above, also denied the veteran's claim of 
entitlement to service connection for a passive aggressive 
personality.  The veteran has not disagreed with that 
decision.

In a June 2003 rating decision, the Baltimore RO denied 
claims of entitlement to service connection for hepatitis C, 
post-traumatic stress disorder, folliculitis and residuals of 
a claimed left eye injury.  To the Board's knowledge, the 
veteran has not disagreed with those denials.  

Accordingly, those issues are not in appellate status and 
will be discussed no further herein.  See Archbold v. Brown, 
9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 
7105(a), the filing of a notice of disagreement initiates 
appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by 
the claimant's filing of a substantive appeal after a 
statement of the case is issued by VA].


REMAND

Reasons for remand

The VCAA

The Veterans Claims Assistance Act (VCAA) of 2000, which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2002), has enhanced the 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits. Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2003).

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West Supp. 2002); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a 
letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
VCAA standard].

After review of the record, the Board has concluded that the 
veteran has not received notice that complies with the VCAA 
and Quartuccio.  While a May 2001 VCAA notice letter 
referenced the issue of entitlement to an increased rating 
for left ankle disability, it did not specify what medical or 
lay evidence not previously provided to VA was necessary to 
substantiate the claim.  No notice has been provided with 
respect to the issue of entitlement to service connection for 
a right ankle disability.  In this regard, the VCAA notice 
letter sent to the veteran in June 2002 concerned an 
unrelated issue  (service connection for hepatitis C).  

The regulation giving the Board direct authority to cure a 
procedural defect in an appeal by providing the veteran 
notice under the VCAA, 38 C.F.R. § 19.9(a)(2)(ii), has been 
determined to be invalid as contrary to the statutory 
authority, 38 U.S.C.A. § 5103(b).  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339  
(Fed. Cir. 2003).  Thus, if the record has a procedural 
defect with respect to notice required under the VCAA, this 
may no longer be cured by the Board.  

Accordingly, the Board must remand the case to the Veterans 
Benefits Administration (VBA) because the record does not 
show that he was provided adequate notice under the VCAA and 
the Board is without authority to do so.  Under these 
circumstances, it would potentially be prejudicial to the 
veteran if the Board were to proceed with a decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Hearing clarification

In September 2000, the veteran submitted a VA Form 9 to 
perfect his increased rating claim.  He left blank the 
hearing options block; however, on an attached "Appeal 
Hearing Options" form, he indicated that he desired a 
hearing before the RO.  In October 2000, the veteran 
submitted a VA Form 9 to perfect his service connection 
claim.  He checked the block indicating that he did not want 
a Board hearing.  The veteran was never scheduled for a 
hearing.  

In an Appellant's Brief filed in May 2004, the representative 
noted the VA Form 9 dated in September 2000 and stated that 
the veteran was never scheduled for the hearing and had not 
withdrawn his hearing request.  VBA should contact the 
veteran to clarify his wishes concerning a hearing.  

Accordingly, this case is REMANDED to VBA for the following:

1.  VBA should ensure that all 
notification and development action 
required by the VCAA is completed.  That 
is, (1) inform the veteran about the 
information and evidence not of record 
that is needed to substantiate his 
claims; (2) the information that VA will 
seek to provide and what evidence he must 
provide; and (3) inform him that he 
should provide any evidence in his 
possession that pertains to the claims.  

2.  VBA should contact the veteran and 
clarify whether the veteran wishes to be 
scheduled for a personal hearing.  If so, 
the veteran should be scheduled for a 
hearing.

3.  If required by the circumstances, the 
claims should then be readjudicated.  If 
no readjudication is necessary, or if the 
claims are readjudicated and the outcome 
is unfavorable to the veteran, the case 
should be returned to the Board for 
further appellate review.

If any benefit sought remains denied, the veteran and his 
representative should be provided a supplemental statement of 
the case and afforded appropriate opportunity to respond.  
Thereafter, the case should be returned to the Board for 
further appellate review.  The purpose of this REMAND is to 
obtain additional evidence and ensure that the veteran is 
afforded all due process of law.  The Board intimates no 
opinion, either factual or legal, as to the ultimate 
conclusion warranted in this case.  No action is required by 
the veteran until contacted.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) [to be codified at 38 U.S.C. §§ 5109B, 7112].



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


